Name: 2008/300/EC: Council Decision of 7 April 2008 appointing a Netherlands member and a Netherlands alternate member of the Committee of the Regions
 Type: Decision
 Subject Matter: EU institutions and European civil service;  personnel management and staff remuneration;  Europe
 Date Published: 2008-04-15

 15.4.2008 EN Official Journal of the European Union L 105/3 COUNCIL DECISION of 7 April 2008 appointing a Netherlands member and a Netherlands alternate member of the Committee of the Regions (2008/300/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof, Having regard to the proposal from the Netherlands Government, Whereas: (1) On 24 January 2006 the Council adopted Decision 2006/116/EC appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2006 to 25 January 2010 (1). (2) A seat as a member of the Committee of the Regions has fallen vacant following the resignation of Mr H. DIJKSMA. A seat as an alternate member has fallen vacant following the resignation of Ms R. KRUISINGA, HAS DECIDED AS FOLLOWS: Article 1 The following are hereby appointed to the Committee of the Regions for the remainder of the current term of office, which ends on 25 January 2010: (a) as a member: Ms R. KRUISINGA, gedeputeerde van de provincie Noord-Holland (change of mandate); and (b) as an alternate member: Mr H. DIJKSMA, gedeputeerde van de provincie Flevoland (change of mandate). Article 2 This Decision shall take effect on the date of its adoption. Done at Brussels, 7 April 2008. For the Council The President R. Ã ½ERJAV (1) OJ L 56, 25.2.2006, p. 75.